REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of a method of promoting hatching of a plurality of eggs comprising: disposing the plurality of eggs in an incubating device; selecting a narrow range of wavelengths based on a sex-ratio to be promoted in embryos of the plurality of eggs, emitting light in a narrow range of wavelengths onto the plurality of eggs with a first set of lighting elements having the selected narrow range of wavelengths including a spectrum substantially concentrated within a blue wavelength range to promote the sex-ratio in the embryos and a second set of lighting elements emitting light having a spectrum substantially concentrated within a red wavelength range to promote hatching of the plurality of eggs as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on M-F10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EBONY E EVANS/Primary Examiner, Art Unit 3647